—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of second degree murder (Penal Law § 125.25 [1]), attempted second degree murder (Penal Law §§ 110.00, 125.25 [1]) and other related offenses. Defendant contends that Supreme Court erred in admitting the testimony of an emergency room physician who testified that, although the surviving victim had been shot, he was able to perceive events around him. The court acted within its discretion in permitting the physician to testify concerning his personal knowledge of the victim’s condition so that the jury could "accurately appreciate the nature of the [victim’s condition]” and its effect on the victim’s testimony (People v Parks, 41 NY2d 36, 47; see, People v Dudley, 167 AD2d 317, 317-318).
The court also acted within its discretion when it denied defendant’s request for discovery of the addresses and telephone numbers of the People’s witnesses (see, People v Miller, 106 AD2d 787, 788). Defendant did not preserve for our review his challenge to the admission of a statement by his codefen*897dant (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 18-19). Were we to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]), we would conclude that the statement is cumulative of the surviving victim’s eyewitness testimony, and thus any error in its admission is harmless (see, People v Shelton, 209 AD2d 963, 964, lv denied 85 NY2d 980). We conclude that the evidence is sufficient to support defendant’s conviction of intentional murder on a theory of accomplice liability (see, People v Mobley, 162 AD2d 305, 307, lv denied 76 NY2d 895).
We have reviewed the remaining contentions of defendant, including those raised in his pro se supplemental brief, and conclude that they are lacking in merit. (Appeal from Judgment of Supreme Court, Erie County, Cosgrove, J.—Murder, 2nd Degree.) Present—Denman, P. J., Lawton, Fallon, Wesley and Balio, JJ.